UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

1:21-cr-193-GHW-1

ERIC SPENCER, : ORDER

Defendant. :
x

 

GREGORY H. WOODS, United States District Judge:
A remote proceeding is scheduled in this matter on May 18, 2021 at 9:00 am. Members of
the public who wish to audit the proceeding may do so using the following dial-in information:

(855) 268-7844; Access Code: 67812309#; PIN: 9921299#.

   

SO ORDERED.
Dated: May 12, 2021 oy fi
New York, New York J Sere yD ae

 

GREGORY FhsWOODS
United States District Judge

 
